ACCEPTED
                                                                                      07-15-00026-CV
                                                                         SEVENTH COURT OF APPEALS
                                                                                   AMARILLO, TEXAS
                                                                                11/18/2015 9:59:04 AM
                                                                                     Vivian Long, Clerk


                          CASE NO. 07-15-00026-CV

                      IN THE COURT OF APPEALS FOR THE    FILED IN
                         SEVENTH DISTRICT OF TEXAS7th COURT OF APPEALS
                                                      AMARILLO, TEXAS
                                                  11/18/2015 9:59:04 AM
__________________________________________________________________
                                                        VIVIAN LONG
                                                           CLERK
                      WC 1217-1221 HAVEN LANE, LP,

                                             Plaintiff/Appellant,

                                        v.

          MID-CENTURY INSURANCE CO. AND PARK MOYER,

                                             Defendants/Appellees.

__________________________________________________________________

             ON APPEAL FROM CAUSE NO. 13-0730-C368
      368TH DISTRICT COURT, WILLIAMSON COUNTY, TEXAS
 _________________________________________________________________

          UNOPPOSED MOTION FOR EXTENSION TO FILE
                   APPELLANT’S REPLY BRIEF
 _________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Counsel for Appellant, WC 1217-1221 Haven Lane, L.P., hereby files the

present Unopposed Motion for an Extension of Time to File Appellant’s Reply

Brief. Specifically, due to the upcoming holiday and also due to a recent

development where counsel has a trial setting in the K-192nd Judicial District

Court of Dallas County, Texas, in a matter styled Brockwood Properties LP v. State

Farm Lloyds, Cause No. DC-13-09273, Appellant is humbly seeking a thirty (30)
day extension for the filing of its Reply Brief, which presently has a deadline of

November 20, 2015.

      Appellee’s counsel has been informed as of the filing of the unopposed

motion for extension, and has no opposition to the request or the length of the

extension sought. Accordingly, Appellant respectfully requests this Honorable

Court grant it’s Motion for Extension of Time to File its Reply Brief and permit the

same to be filed on or before December 20, 2015. Appellant further request this

Honorable Court grant all other relief as would be appropriate, and as justice

would require under the present circumstances.

                                      Respectfully submitted,


                                      /s/ Scott G. Hunziker
                                      Scott G. Hunziker
                                      Attorney-in-Charge
                                      Texas Bar No. 24032446
                                      Federal I.D. No. 38752
                                      scott@vosslawfirm.com

OF COUNSEL:
The Voss Law Firm, P.C.
26619 Interstate 45
The Woodlands, Texas 77380
Telephone: (713) 861-0015
Facsimile: (713) 861-0021

ATTORNEYS FOR APPELLANT




                                         2
                      CERTIFICATE OF CONFERENCE

As required by the Texas Rules of Appellate Procedure 10.1(a)(5), I certify that I
have conferred on November 17, 2015 with opposing counsel about the merits of
this motion with the following results:

MARTIN, DISIERE, JEFFERSON & WISDOM
Christopher Martin
Kevin Cain
Niels Esperson Building
808 Travis, 20th Floor
Houston, TX 77002

□ opposes motion
X does not oppose motion
□ agrees with motion
□ would not say whether motion is opposed



                                             /s/ Scott G. Hunziker

                                             Scott G. Hunziker




                                         3
                        CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and correct copies of the
foregoing Motion for Extension was served via electronically filing on this 18th
day of November, 2015 upon



                  MARTIN, DISIERE, JEFFERSON & WISDOM
                  Christopher Martin
                  Kevin Cain
                  Niels Esperson Building
                  808 Travis, 20th Floor
                  Houston, TX 77002



                                    /s/ Scott G. Hunziker

                                    Scott G. Hunziker




                                       4